Fish, J.
In this case there was- a verdict for the plaintiff for $298.50, and the defendant made a motion for a new trial. *496The court ordered that a new trial be granted, unless the plaintiff should, within ten days from the date of the order, write off from the verdict and judgment all the excess over and above the sum of $150.00. The plaintiff refused to write off the required amount, and excepted to the judgment of the court; and thereupon the defendant filed a cross-bill of exceptions. The court having ordered that a new trial be granted, unless the verdict and judgment were reduced to a specified amount by the plaintiff’s writing off all of the sum found by the jury in excess thereof, and the plaintiff having declined to do this, the result was the general grant of a new trial. Wood v. Southern Express Co. 95 Ga. 451. This is the first grant of a new trial in the case. “The first grant of a new trial will not be disturbed by the Supreme Court, unless the plaintiff in error shows that the judge abused his discretion in granting it, and that the law and the facts require the verdict notwithstanding the judgment of the presiding judge.” Civil Code, §5585. This has long been the well-established rule of this court. Whatever else may be said about the present case, it is very clear that the law and the facts did not require the verdict rendered, and the judge did not abuse his discretion in granting a new trial. No ruling is now made on the questions presented by the cross-bill of exceptions.

Judgment on main bill affirmed. Gi'oss-bill dismissed.


All the Justices concurring.